SUPERIOR COURT
of the
State of Delaware

Kent County Courthouse
William L. Witham, Jr. 38 The Green
Resident Judge Dover, Delaware 19901
Telephone (302) 739-5332

Submitted: November 2, 2020
Decided: February 10, 2021

Plaintiff’s Counsel Ronald G. Poliquin, Esquire
Defendant’s Counsel James D. Taylor, Jr., Esquire

Re: Anthony E. Sapienza v. Delaware State University Police Dept., et al.
C.A. No. K20C-08-012 WLW

Dear Counsel:

Before the Court is Defendants’, Delaware State University Police
Department; Harry Downes, Chief of Police; and Dr. Wilma Mishoe, University
President (collectively “Defendants”) Motion to Dismiss Plaintiff Anthony
Sapienza’s (hereinafter “Sapienza”) Complaint pursuant to Superior Court Civil
Rule 12(b)(6). This Court having considered the arguments of the parties hereby
grants the motion.

Factual and Procedural Background

Sapienza's complaint states that on or about June 12, 2018, Plaintiff was
wrongfully terminated from employment with the Delaware State University
Police Department in violation of a Collective Bargaining Agreement (hereafter
“the Agreement”) and the Law Enforcement Officers’ Bill of Rights (hereafter
“LEOBR”). Leading up to Sapienza's termination, Delaware State University

Police Department (hereafter “Delaware State”) interviewed Sapienza regarding
Anthony E. Sapienza v. Delaware State Univ. Police Dept., et al.
C.A. No. K20C-08-012 WLW
February 10, 2021

the undisclosed incident that prompted termination.’ Sapienza was never informed
which officer was leading the investigation, and Sapienza was questioned by
multiple investigators during his interview.” Furthermore, Sapienza was never
notified in writing concerning the nature of the investigation was about prior to
being questioned or the final results of the investigation.’ Finally, Sapienza was
never afforded a hearing prior to termination of employment.’ Sapienza's
complaint arises from the procedure by which the termination occurred,
specifically:

1) that Plaintiff's termination violated Plaintiffs due process rights under the
Fourteenth Amendment to the U.S. Constitution, which are enforced against
Defendants under 42 U.S.C. § 1983;

2) that Plaintiffs termination amounted to a violation of the covenant of good
faith and fair dealing by Delaware State; and

3) that Plaintiffs termination was a breach of contract on the part of Delaware
State.

On August 11, 2020, Sapienza filed a complaint against the Defendants for
wrongful termination of employment.° On September 24, 2020, Defendants filed a

Motion to Dismiss for failure to state a claim upon which relief can be granted

 

' Plaintiffs Compl. at § 10(a). Sapienza's complaint does not specify what the incident in
question was leading to his termination.
Id. at {| 10(b).
Id. at § 10(c) and (d).
Id. at § 10(e).
On July 24, 2020, this Court in Anthony E. Sapienza v. Delaware State University Police
Dept., et al., C.A. No. K18M-09-001 WLW, dismissed a Petition for this Court to issue a writ
of mandamus determining that Plaintiff should consider a different form of relief.

2

A B&B WN
Anthony E. Sapienza v. Delaware State Univ. Police Dept., et al.
C.A. No. K20C-08-012 WLW
February 10, 2021

stating that Sapienza was a probationary employee and was not entitled to LEOBR
protections as a matter of law.° Sapienza responded on October 15, 2020.
Standard of Review

In assessing the merits of a motion to dismiss for failure to state a claim
pursuant to Superior Court Civil Rule 12(b)(6), all well-pleaded facts in the
complaint are assumed to be true.’ “A complaint(,) attacked by a motion to dismiss
for failure to state a claim(,) will not be dismissed unless it is clearly without merit,
which may be either a matter of law or of fact.”® Likewise, a complaint will not be
dismissed for failure to state a claim unless “(i)t appears to a certainty that, under
no set of facts which could be proved to support the claim asserted, would the
plaintiff be entitled to relief.”” That is to say, the test for sufficiency is a broad one.
It is measured by whether a plaintiff may recover under any reasonably
conceivable set of circumstances susceptible to proof under the complaint.'® If the

plaintiff may recover, the motion must be denied.!!

 

° Def.'s Motion to Dismiss at § 4. The exact dates of Plaintiff's employment are not provided by
either Sapienza or Defendants.

” Kostynshyn v. Commissioners of Town of Bellefonte, 2006 WL 3501874 at *1 (Del. Super. Nov.

30, 2006); citing Laventhol, Krekstein, Horwath & Horwath v. Tuckman, 372 A. 2d 168 at 169

(Del. 1976).

® Kostynshyn, 2006 WL 3501874 at *1; citing Diamond State Telephone Co. v. University of

Del., 269 A. 2d 52 at 58 (Del. 1970).

? Id.

'° Kostynshyn, 2006 WL 3501874 at *1; citing Spence v. Funk, 396 A. 2d 967 at 968 (Del.
1978).

"' Kostynshyn 2006 WL 3501874 at *1.
Anthony E. Sapienza v. Delaware State Univ. Police Dept., et al.
C.A. No. K20C-08-012 WLW
February 10, 2021

Discussion

Sapienza's complaint rests on three allegations against the Defendants. First,
the Defendants did violate Sapienza's due process rights guaranteed by the
Fourteenth Amendment of the U.S. Constitution and enforced against the
Defendants through 42 U.S.C. § 1983. Second, that Delaware State specifically
breached the covenant of good faith and fair dealing. Finally, that Delaware State
did breach its contract with Sapienza. Each of these assertions will be taken
individually.
Due Process Rights

Sapienza based his allegation that termination of employment was a
violation of due process under the Fourteenth Amendment of the U.S. Constitution
on the notion that Sapienza has a “property interest in not being terminated in
violation of his (sic) rights pursuant to 11 Del. C. § 9200.” In cases involving
employees who undergo a probationary period, possession of a property interest in
the employment exists only upon the passing of the probationary period, but an
employee still in his probationary period, “although having some interest, is not
entitled to the same procedures because this is not a substantial interest.” Failing
to show a property interest in the employment is not enough to show that Sapienza
was not entitled to some measure of protection from LEOBR.

A probationary employee who is a member of Delaware Law Enforcement

must endure a period of 18 months to avoid being terminated at will. However,

 

2 Plaintiff's Compl. at § 18.
'S Blanding v. Pennsylvania State Police, 12 F.3d 1303 at 1307 (3d Cir. Dec. 30, 1993); quoting
Bolden v. Pennsylvania State Police, 371 F. Supp. 1096 (M.D. Pa. 1974).
4
Anthony E. Sapienza v. Delaware State Univ. Police Dept., et al.
C.A. No. K20C-08-012 WLW
February 10, 2021

such termination must be accompanied by an administrative hearing.'* Failure to
administer such a hearing is a violation of 11 Del. C. § 9200, and such a failure
occurs even if the violation is against a law enforcement officer in his or her
probationary period.'> The procedural protections afforded probationary employees
under Section 9200 of LEOBR are applicable unless there is a “contractual
disciplinary grievance procedure executed by and between the agency and the
bargaining unit of that office.’”’!®

Sapienza's termination was subject to the Agreement. In Article III of the
Agreement, it states that the probationary period for employees not certified as a
police officer is one year with an option to extend it an additional 90 days upon
mutual agreement of the parties.'? Furthermore, “[d]uring this probationary period,
the employee may be discharged without recourse to the grievance procedure.”'®
The language here is clear; an employee in his or her probationary period can be
terminated without having to adhere to the procedural requirements of 11 Del. C. §
9200 because § 9203 defers to any disciplinary scheme agreed to by the “agency
and the bargaining unit of that officer.” Section 9203 states “[i]f a law-
enforcement officer is: (1) suspended for any reason, or (2) charged with conduct
alleged to violate the rules or regulations or general orders of the agency that
employs the officer, of (3) charged with a breach of discipline of any kind, which

charge could lead to any form of disciplinary action (other than a reprimand) which

 

4 Gale v. Sapp, 1993 WL 54463 at *1 (Del. Super. Feb. 11, 1993).
5 Td. at *1 - *2.

‘6 Jd. at *2; quoting 11 Del. C. § 9203.

" Def.'s Motion to Dismiss at Ex. A.

ist 77
Anthony E. Sapienza v. Delaware State Univ. Police Dept., et al.
C.A. No. K20C-08-012 WLW
February 10, 2021

may become part of the officer’s permanent personnel record, then that officer
shall be entitled to a hearing which shall be conducted in accordance with this
chapter unless a contractual disciplinary grievance procedure executed by and
between the agency and the bargaining unit of that officer is in effect, in which
case the terms of that disciplinary grievance procedure shall take precedence and
govern the conduct of the hearing.”'? 11 Del. C. § 9203 is current through ch. 292
of the 150" General Assembly (2019-2020). Some statute sections may be more
current. Revisions to 2020 Acts by the Delaware Code Revisors were unavailable
at the time of publication. The Agreement takes precedent over LEOBR by statute.
Implied Covenant of Good Faith and Fair Dealing

Sapienza next alleges that Delaware State breached the employment contract
by violating its implied covenant of good faith and fair dealing when it terminated
Sapienza's employment without adherence to LEOBR. As explained above,
LEOBR does not govern the procedure for terminating an employee within his or
her probationary period, so there was no violation of LEOBR. Delaware State
further argues that, since the Agreement “unambiguously governed the terms of
Plaintiff's employment,” the implied covenant is not available to the Plaintiff. The
Court agrees with the Defendants' contentions. Citing to the Delaware Court of
Chancery, the Defendants argue that “[t]he implied covenant does not apply when

the subject at issue is expressly covered by the contract.””°

 

9 11 Del. C. § 9203 (emphasis added).
0 Def.'s Motion to Dismiss at §] 7; quoting Dave Greytak Enters., Inc. v. Mazda Motors of Am.,
Inc., 622 A. 2d 14 at 23 (Del. Ch. 1992).
6
Anthony E. Sapienza v. Delaware State Univ. Police Dept., et al.
C.A. No. K20C-08-012 WLW
February 10, 2021

Breach of Contract

Sapienza concludes by alleging that Delaware State breached the terms and
conditions of the Agreement by terminating Sapienza in a manner that violated
LEOBR. However, because the Agreement abrogated LEOBR's disciplinary
scheme in accordance with 11 Del. C. § 9203 and the Agreement further allowed
for Sapienza's “discharge without recourse to the [CBA's] grievance procedure,””!
there was no breach of the Agreement on the part of Delaware State.

Wherefore, based on the reasons stated above, this Court GRANTS
Defendants' Motion to Dismiss pursuant to Superior Court Civil Rule 12(b)(6) for
failure to state a claim for which relief can be granted.

IT IS SO ORDERED.

/s/_ William L. Witham, Jr.
Resident Judge

WLW/dmh

 

21 Def.'s Motion to Dismiss at § 8.